DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  The brackets around the substituent definition in lines 4 and 7 of the claim, or lines 1 and 4 of page 174, should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (9,996,003) in view of Ichikawa et al (JP 2012-234166 and its machine translation).
Goto et al disclose a resist composition comprising a polymer, a solvent, and a PAG, wherein the polymer includes units meeting the limitations of the instant claims 1 and 2 for formula (a02):


 



    PNG
    media_image1.png
    185
    344
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    70
    348
    media_image2.png
    Greyscale

The material of the reference is employed in a method of forming a pattern in accordance with the instant claim 4:


    PNG
    media_image3.png
    160
    315
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    511
    292
    media_image4.png
    Greyscale

The reference clearly teaches that units having heterocyclic rings, including sulfur-containing rings, may be included, and further teaches that additional units may be included to impart properties such as etch resistance (which include improved LER and pattern profile; column 44, line 51 to column 45, line 45). Additional units from the examples may be added in varying amounts, roughly 1 to 20 mole % given the teachings of the examples and for the other, required units (instant claim 3).
Ichikawa et al disclose a resist comprising units similar to those of Goto et al, wherein the reference teaches that units having the following structure including a heterocyclic sulfur-containing ring is added and provides improved LER and dry etch resistance. 


    PNG
    media_image5.png
    138
    224
    media_image5.png
    Greyscale

The units are preferably added in amounts of 1 to 30 mole % (instant claim 3 and falling within the teachings of Goto et al). 
Given the teachings of the references, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Goto et al, choosing to include the monomer of Ichikawa et al as an additional monomer to improve the etch resistance and LER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722